Exhibit 10.1

Distributed Energy Systems Corp.

Nonstatutory Stock Option Agreement

Granted Under 2003 Stock Incentive Plan

 

1. Grant of Option.

This agreement evidences the grant by Distributed Energy Systems Corp., a
Delaware corporation (the “Company”), on December 7, 2007 (the “Grant Date”) to
Bernard H. Cherry, an officer and director of the Company (the “Participant”),
of an option to purchase, in whole or in part, on the terms provided herein and
in the Company’s 2003 Stock Incentive Plan (the “Plan”), a total of 418,818
shares (the “Shares”) of common stock, $0.01 par value per share, of the Company
(“Common Stock”), at a price of $0.50 per share. Unless earlier terminated, this
option shall expire at 5:00 p.m., Eastern time, on October 31, 2012 (the “Final
Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2. Vesting; Exercise of Option.

(a) Vesting. This option will become exercisable (“vest”) in twelve equal
monthly installments on the last day of each calendar month, beginning with
November 2007, provided that the Participant has continued to serve as the
interim or permanent chief executive officer or the chairman of the board of
directors of the Company through such day. The right of exercise shall be
cumulative so that to the extent the option is not exercised in any period to
the maximum extent permissible it shall continue to be exercisable, in whole or
in part, with respect to all Shares for which it is vested until the earlier of
the Final Exercise Date or the termination of this option hereunder or under the
Plan.

(b) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.

(c) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 2, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, a consultant, advisor, employee or director of
the Company or any other entity the employees, advisors, directors or
consultants of which are eligible to receive option grants under the Plan (an
“Eligible Participant”).

(d) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (e) and (f) below, the



--------------------------------------------------------------------------------

right to exercise this option shall terminate three months after such cessation
(but in no event after the Final Exercise Date), provided that this option shall
be exercisable only to the extent that the Participant was entitled to exercise
this option on the date of such cessation. Notwithstanding the foregoing, if the
Participant, prior to the Final Exercise Date, violates the non-competition or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon
written notice to the Participant from the Company describing such violation.

(e) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(f) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If, prior to the Final Exercise Date, the
Participant is given notice by the Company of the termination of his or her
employment or other relationship by the Company for Cause, and the effective
date of such employment or other termination is subsequent to the date of the
delivery of such notice, the right to exercise this option shall be suspended
from the time of the delivery of such notice until the earlier of (i) such time
as it is determined or otherwise agreed that the Participant’s employment or
other relationship shall not be terminated for Cause as provided in such notice
or (ii) the effective date of such termination of employment or other
relationship (in which case the right to exercise this option shall, pursuant to
the preceding sentence, terminate immediately upon the effective date of such
termination of employment or other relationship). If the Participant is party to
an employment, consulting or severance agreement with the Company that contains
a definition of “cause” for termination of employment or other relationship,
“Cause” shall have the meaning ascribed to such term in such agreement.
Otherwise, “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company. The Participant shall be considered to have been discharged for “Cause”
if the Company determines, within 30 days after the Participant’s resignation,
that discharge for Cause was warranted.

 

3. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

-2-



--------------------------------------------------------------------------------

4. Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

5. Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

DISTRIBUTED ENERGY SYSTEMS CORP.

By:

 

/s/ Paul Koeppe

  Paul Koeppe,  

Chairman of the Compensation Committee

of the Board of Directors

 

-3-



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2003 Stock Incentive Plan.

 

PARTICIPANT: Bernard H. Cherry

/s/ Bernard H. Cherry

Address:

  

1 North Breakers Row

  

Palm Beach, FL 33480

 

-4-